             Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN OVERSIGHT,                                )
 1030 15th Street NW, B255                          )
 Washington, DC 20005                               )
                                                    )
                                         Plaintiff, )
                                                    )
 v.                                                 )     Case No. 20-cv-1823
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
 2201 C Street NW                                   )
 Washington, DC 20520                               )
                                                    )
                                        Defendant. )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against U.S. Department of State

under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of the FOIA, American Oversight is deemed to have exhausted its administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the




                                                 1
             Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 2 of 8




Defendant from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

                                   Staff Meetings FOIA Request

       7.      On July 16, 2019, American Oversight submitted a FOIA request to State seeking:

               1. Records sufficient to identify any State Department staff
                  assigned to assist, staff, or support Susan Pompeo, either on a
                  temporary or extended basis.

               2. Records reflecting the attendees or content of any State
                  Department meetings attended or chaired by Susan Pompeo
                  (including meeting agendas, attendee lists, calendar entries,
                  meeting minutes or summaries, electronic presentations, and
                  other documents that would reflect the attendees and content of
                  such meetings).



                                                 2
             Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 3 of 8




                   Although Susan Pompeo has reportedly chaired meetings at the
                   State Department and received a State Department staffer
                   detailed to assist during travel, she is not an official State
                   employee. State is best positioned to determine where
                   responsive records are likely to reside because records
                   responsive to this request are likely to be in the custody of the
                   State staff who handle requests of Susan Pompeo, maintain
                   calendars on her behalf, send emails on her behalf, arrange her
                   travel logistics, or serve any other auxiliary functions to support
                   or staff Ms. Pompeo.

                   American Oversight requests that State search, at a minimum,
                   the Office of the Secretary, the Executive Secretariat, and the
                   Office of the Chief of Protocol. American Oversight agrees to
                   exclude records related to security detail staffing from this
                   request.

       8.      American Oversight requested all responsive records from April 26, 2018,

through the date the search is conducted.

       9.      By letter dated August 6, 2019, State acknowledged receipt of American

Oversight’s Staff Meetings FOIA request and assigned it tracking number F-2019-08004.

       10.     In its August 6, 2019 letter, State reported that it would “extend the time limit to

respond to [Plaintiff’s] request beyond the ten additional days provided by the statute” due to

“unusual circumstances.”

       11.     As of the date of this Complaint, American Oversight has not received any further

communications for State regarding this FOIA request.

                      Susan Pompeo Emails and Calendars FOIA Request

       12.     Also on July 16, 2019, American Oversight submitted a FOIA request to State

seeking:

               1. All email communications (including email messages, email
                  attachments, and calendar invitations) sent from any government
                  email account assigned to or used by Susan Pompeo, or from
                  any account managed by a State employee to send emails on
                  Susan Pompeo’s behalf.



                                                 3
             Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 4 of 8




                   Although American Oversight agrees to limit State’s search for
                   responsive email communications to emails sent by Susan
                   Pompeo or any State employee(s) acting on her behalf,
                   American Oversight still requests that complete email chains be
                   produced displaying any received messages to which Susan
                   Pompeo or any State employee acting on her behalf have
                   responded and any attachments thereto.

                2. All calendars or calendar entries for Susan Pompeo, including
                   any calendars maintained on her behalf (e.g., by an
                   administrative assistant or other State Department employee
                   assigned to staff or support Ms. Pompeo).

       13.      American Oversight requested all responsive records from April 26, 2018,

through the date the search is conducted.

       14.      By letter dated August 1, 2019, State acknowledged receipt of American

Oversight’s Susan Pompeo Emails and Calendars FOIA request and assigned it tracking number

F-2019-08009.

       15.      In its August 1, 2019 letter, State reported that it would “extend the time limit to

respond to [Plaintiff’s] request beyond the ten additional days provided by the statute” due to

“unusual circumstances.”

       16.      As of the date of this Complaint, American Oversight has not received any further

communications for State regarding this FOIA request.

                                Susan Pompeo Gmail FOIA Request

       17.      On May 27, 2020, American Oversight submitted a FOIA request to State seeking:

                1. All email communications (email messages, email attachments,
                   calendar invitations, or calendar attachments) between State
                   officials specified below and Susan Pompeo, including but not
                   limited to at her private Gmail account.

                   i. Secretary Mike Pompeo
                   ii. Executive Secretary Lisa Kenna




                                                  4
             Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 5 of 8




                   iii. Senior Advisors to the Secretary, Toni Porter and Mary
                   Kissel
                   iv. Under Secretary for Management, Brian Bulatao (including
                   in his former capacity as senior advisor)
                   v. Counselor to the Secretary Ulrich Brechbuhl (including in
                   his capacity as Under Secretary for Public Diplomacy)
                   vi. Anyone serving as Chief or Assistant Chief of Protocol,
                   including Cam Henderson, Sean Lawler, Mary Kate Fisher, and
                   Catherine Fenton
                   vii. Any other Protocol officials or officials in the Office of the
                   Secretary responsible for organizing or coordinating “Madison
                   Dinners”

               2. All email communications (email messages, email attachments,
                  calendar invitations, or calendar attachments) sent by State
                  officials specified below to any address ending in gmail.com.

                   i. Secretary Mike Pompeo
                   ii. Senior Advisors to the Secretary Toni Porter and Mary
                   Kissel
                   iii. Chief of Protocol Cam Henderson

       18.     American Oversight requested all responsive records from April 26, 2018,

through the date the search is conducted.

       19.     By email sent May 29, 2020, State acknowledged receipt of American

Oversight’s Susan Pompeo Gmail FOIA request and assigned it tracking number F-2020-05657.

       20.     In its May 29, 2020 email, State reported that it “will not be able to respond

within the 20 days provided by the statute due to ‘unusual circumstances.’”

       21.     As of the date of this Complaint, American Oversight has not received any further

communications for State regarding this FOIA request.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       22.     Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.



                                                 5
              Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 6 of 8




        23.    American Oversight properly requested records within the possession, custody,

and control of Defendant.

        24.    Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        25.    Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        26.    Defendant’s failure to conduct an adequate search for responsive records violates

FOIA.

        27.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendant to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

        28.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        29.    American Oversight properly requested records within the possession, custody,

and control of Defendant.

        30.    Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        31.    Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA request.

        32.    Defendant’s failure to provide all non-exempt responsive records violates FOIA.




                                                  6
               Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 7 of 8




       33.      Plaintiff is therefore entitled to declaratory and injunctive relieve requiring

Defendant to promptly produce all non-exempt records responsive to its FOIA requests and

indexes justifying the withholding of any responsive records withheld under claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search reasonably calculated to uncover all records

             responsive to American Oversight’s FOIA requests submitted to State;

       (2) Order Defendant to produce, within twenty days of the Court’s order, any and all non-

             exempt records responsive to American Oversight’s FOIA requests and Vaughn

             indexes of any responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                   7
            Case 1:20-cv-01823 Document 1 Filed 07/07/20 Page 8 of 8




Dated: July 7, 2020                        Respectfully submitted,

                                           /s/ Mehreen Rasheed
                                           Mehreen Rasheed
                                           D.C. Bar No. 144880

                                           /s/ Daniel A. McGrath
                                           Daniel A. McGrath
                                           D.C. Bar No. 1532723

                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 848-1320
                                           mehreen.rasheed@americanoversight.org
                                           daniel.mcgrath@americanoversight.org

                                           Counsel for Plaintiff




                                       8
